OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                            AUSTIN



Honorable J . c. cowdy
CountyAuditor.
Fiohita County
v;lohitaFalls, Texas
Dear   sir:




        Yourreqlletit$0,
quostionsr

       oera' salar




                     y   thin Departmat.
                                                                 3:


Honorable J. C. OOwdY. Pa@ 2


    and blankets sutiioient for the oclatortoi the
    prluoner,when there 18 no Jell in a county,
    the sherlrr Inayrent a suitable house and employ
    guarb8, the qqmna~ to be paId by the proper
    oounty.*
           Art.10106116, Retlaed Civil Statutes oi Texas,
reads a8   r0umt
          -Eaoh sherIrr 38 the keeper or the Jail or’
    his oouuty. Ha shall safely keep therein all
    jrisonars aommItted thereto by lawful authority,
    subjeot  to the order of the proper oourts, aad
    a&all be reeponelblefor the safe keeping of
    such prlsonbrs. The aherirr may appoint a.jail-
    or to take'uaaraoi the jail, and 8oppl7 the wanta
    or thoao therein oonflned; but in all oaaettthe
    sheriff ~&all oxaroise a supervIslonand.cumtrol
    over the jaIli*
         Artlolle1040, Code of O.rImInalPmoedluy of Texas,
mada an r0u0mtt
         nAllauattee to 8herISf for prisoners. Fo*
    the 8afo kmeplsg, empport and malntenan~ of prl-
    8onmt oonflned b jail or qdsr guard,the tther-
    lff shall be aUwed the iolloring olmr@st
         "1. For the safekemp of eaoh prlscmr iOr
    eaoh day the SUIPor rirtn0n oente, not to erow4
    the sum or two hundred dollars par mnth.
             -2; For support and mz&&enamm, ror maah
     ~lsoaer for eeoh da7 uuoh an mount a8 sprybe
     rlxed by th8 6omIssIaaers aoort, &qwIasd the
     8om shall be FcrasO?Mbly6uffliSlant    for suoh
     purpose,an6 lttttoet(bqt~sballit be lass than
     rorty osnt*~,par   day nor lore thmu iavetttpflva       "
     cents per aa7 for saoh prlnottar, The 'notpro-
     rlts shall aonstltutwfees oioffIo41    and shd3.l
     be aooounteb fo r b ythe lharZCi in his annW
     report as other rOes.?mu provided    by law. The
     sherIft ahalL In suab report iamish an Sea-
     lzed verlried aOaOtW of all #xpandltnns made
     by hla for'fe*bEaga2t4~m2&mam+o of~prismots,
     aaooapattyltg   au8$:pepa* tith~r0eelpt8and YOttOheX8
       in IluppQrt or sue& ilieu Pr~..expend1tM,aIt6the
Honorable J. C. Oowdy, Page 3


     differmoe between euoh expendituresand the amount
     allowed by the oomnaiselonereaourt shell be deemed
     to constitutethe net profits for which said off:-
     aer shall aaoount es fees or offloe.
          "3. For .neoeeearymedlael bills anC reeson-
     able extra aompaneetlonfor attention to a prleonep
     during slokuese, suoh an amount as the o~emleeIon-
     ere .aourtof the county where the prisoner 18 oon-
     fined may determine to be just end proper.
          "4. For reeeonable runerel exneneee in aase
     of death."
           Art1016 1041, Gods   or Criminal Probeduro or TBIBS,
reeds as tollowet
         *Ouerde~end matrons. The she&M eha&l be
    allowed i0r eaoh guard or matron neoeeeerllgem-
     loyed In the sare-kee lug of prisoners Two Dol-
    Pare end Pltty Cents ('$
                           a.50) for seoh dayi 1po
    allowauoe &all be medo ror ths board or mob
    guard or matron, nor ehall any ell0uance be made
    ror jailer 0r tUrnkey, except in oountlee he~ittg
    a poptiatlon in oxoode or forty thousand (40,000)
    Inhebltentsaooording to the last prooodlng or
    any ruture Federal Cenaxs. In euoh ootmtIee ot
    Porty thousand (40,000) or more InhabItante,
    the.OommIselonere'Court may.allow eaoh Jail
    guard metron, jailer and turnkey Four Dollars
    end Fifty cent8 ($4.50) per day; provided that,
    in oounties having a poptiatlon in ofoeee of
    three hundred and fifty-five thousand (358,000)
    inhabitants,acaordlng to the last preoedlng
    or any future Federal Csnsu?, eeoh jail guard,
    matron, jailer aid turulceyshall be paid not
    less than One Hunbred and SnYenty-flpe ($175.00)
    Dollars per month.?
                                                       IS or
          Artlole 39X%, Seotlon 3, Revised Qlvll Statute
Texas, reads es iollowet
         "In all oases where the O0nimlssIotisre*
                                                Court
    shall have determined that the erty oifloere or
    preoiaot offloere in duoh oouutses shall be oom-
    peneated for their aervlaee by the,payment,ofan
    annual salary, neither the 8tete of Texes or axq
    county shall be oherRed with or my to any of
    the otflaerti80 oom3mneated.any fee or oomdseion
    for the perfomieuo0Of any OS aU. Of ths dutiee Og
Honorebla J. CI oardy, Page 4


        their ofrloee, but tiuohottIoSr8 shall reoelvo
        eelh salary In lieu of all other ises, oommle-
        alone end oompeneatloneirhlohthey would other-
        wise be authorized to retain; provided, however,
        that the Aeeeeeor and Oollootor of taras Shall
        oontlnue to oollsot and retain for the benefit
        of the offloers seler fund all runde hereln-
        after rovlded for alf fees and oommlSelone
        whloh Ii
               S is authorlesd.underlaw to oollootJ end
       .lt shall be his duty to aooount for and to p8y
        all euoh moneys rtiaolvedby hirmInto the iuude
        created end provided for under the provisions
        of thle sot' provided further, that the provl-
        elons of th1s'aot shall not affeot the payment
        of ooste'ln ol~ll,oaeoe by the.Stete but all
        euah ooete 80 paid Shall be aooounted for by
        the aftloere oolleotlngthe aems, as they
        are rsqulred under the provision8 of this mot
        to aooount for 2888, oommieeloneed ooete ool-
        leoted Srom private pSrtles.W
                Artlalo 1659, BevIeod-Ol~llStatute8 oi Taxas, made
as   roiioret


             aBupplles of every kind road end bridge
       material, or any other mats&l, for the UPS
        or said oount~, or any or lte offloere, dopert-
        merits,or Inetitutlonemust be ptirohaeed on
        oompstltl.vSbide, the oontrnote to be awarded
        to .theparty who, ln the judgment of the Gem-
        mleelonere* Oourt, has submitted the lowest
        ena beet bid. The oounty auditor shall adver-
        tise for a period of two weeks ln at least one
        dally newspnper, publl8hed and OfroulatSd in
        the oounty, for suah eupplloe and materiel ao-
        cording to rpSoIrIoetionS,giving in detail what
        be neebed. &oh advertleemonttihhall    stats whors
        the s Salrioetloneire to ba found and ehall
        give the time and pleoe for rooolv~ng euoh~bltle.
        All euoh oompstltlve bide ehall be kept on f'llo
        by the oounty auditor a8 n pert or the XSoorde
        of his offloe, and shall be eubjsot to lnepeo-
        tlon by anyone dealring to see them. Uoplee or
        all bide reoelved Shall bS furnished by the
        county auditor to the aounty judge and to the
        CommiselonSre*Court; end when the bids rsaelvo6
        are not satlsfeotOryto the Seld judge or 0Wnty
       ~oommlelllonere,the auditor shell rejeot eeld
        bide and re-advSrtlsefor now bide. In 0aSoe
        of emergsnoy, purahaere.not in Sxeese of One
Honorable J. C. Gowdy, Page 5


      Hundred and Fifty Dollars ($150~00)may ba made
      upon $bequlsltionto 36 approved by tha COIIUUIS-
      aloners* Court, without advertising ior oompetl-
      tlve bide."
          Thl6 department held on Yaroh 4, 1938, In en opinion
written by Honorable J-es & lpsff,Assistant    Attorney tinoral:
that the sheriff:should buy'food used in feeding prisoners
oonfined in county jail; that it walr the duty of tha Commls-
sloners' Court:to furnlah the oounty jailer with mattresses
and blankets and that auoh mattresses and blankets should
be bought on ooiapetltivebids as provided by Artl.ole1559,
Revised Civil Statutes of TBICII..

            This departmentheld on December 3, 1937, in an
opinion   written by Honorable Jams H. Xafi, Aesirtant Attor-
ney Mmral, that where a aherifi Is oompansatsdon a ralarp
baa16the Commlssloners*Court la unauthorltedto allor a
sheriff a apso'ifio  mm for the boardlqg oi rlaoaere;  that
the rhsriff was not.entitled to fifteen oents perrday,for
safe keeping of prisoners;that the eharlff rhonld ba al-
lowed only the aotual expanse0 Lnourred by him in fss@ng
prisoners   in his oust&y; that it was the duty of tha ahe.ritf
Do provide meals for the prleoaere oonflned in hi6 jatlJ
that the C~mmfsslbnsre*Court was~wlthoutaanth~rltyto OOII-
traot with a third party for feedin& prle&ners oonflned la
the aounty Jail. Ue.snoloseherewith a oopy of this opinion.
         Opinion Nor Q-339 of this department hold6 that the
sheriff andnot the Cammlssloaers'Court should eIupervire
the purahaee of~food and feeflingof prlaonera.
           With ixferanoeto your first quastlon, you are rea-
peotfully advised ihst it 15 the opinion of $hiF dspartment
 that In your oounty the sheriff haa authority to feed and
.purohasefood nsoes,sary for the amlnteuanoe of prisoners In
 the ootmty jail. You are further reepeotfullyadvised that
 It is the'opinionof this departmentthat In your oounty the
 ConmiselonerafCourt would have authottty to prrrohasaOr
 authorize the pwohame of other supplies neoeaeary far the
malntenanoe of prisoners,!andsr the provisions of Art1018
 1059, Revised CLvil Statutes of Texas, tauprar
               In answer to your easond quaetion, you are reepeot-
fully     advi?,~:J.
                   that it is the opinion of thie department that
Honorable J. C.'Gowdy,Page 6


in your oollnty,your ComIfIia8iOner8'
                                    Court would not be suthor-
iced to ooatraot with the sheriff aa outllaad~byArti0le 1040
of the Code of CriminalProoedure and allow him a apeoiflad
awn MI! the safekeeping,feeding and malntenanoe of prisoners.
You are further respeotfullyadvised that it la the opinion
of this departmentthat in your oounty the 8herltP.Gould only
bd allowed his aotual expenaea lnourred in the feedlag of
prlaonera, and that if there wera any profit in same, then
the sheriff nhould deposit suoh profit, ii any, In tha Offl-
oera' Salary Fund.
          With refaranoe to your third question regarding the
oompeaaatlonof "baIlIffa*waiting upon the courta, we ras-
paotfully advise you that the only oharaoter oS%alliffa~
provided for ln the Texsa atatutea.arethe walking and rld-
lng grand jury balliffa~prooidedror In Axtlols 1058, Code
of Crlmlnal Prooedure of Texas, and the balllrfa for the
Oourt of Civil Appeal8 provided for in Art.1018LObSa, Code
of Criminal Aooedure of Texas.
            However, the term Rballiffn ia oommonly and fre-
quently applied to the aherltr or hia deputy who Fait8 upon
the Dlatrlot or Couaty Court unbar Artlola    9955, Rovlaed
Civil Statute8   of.Texaa, and we believe that you have thla
in mind. rith  referenoa to your question+
          Artiole 39'99,Rdiided CIvilStatute    of Taxaa, l.n
part, read8 as follow8:
          Vor every day the Sheriff or his ~depu$y
     shall attend ,thedlatrlot or oounty o0urt, he
     ahall redeive four dollar8 a day to be paid by
     the oounty for eaoh day that.the sheriff by
     himself or a deputy shall attend said oourtP
          This de artment held on August S5, 1932 in an 0pin-r
                  onorableA. B. Chapman, Pounty Attorney,
ion addraaaed to ii
Diokena,~@&l@, mitten by Honorable Soott Gaines, Aaaiatant
Attornef&i&al,    that.warrantaIssued to sheriff under Artlole
3933 in dttendanae on'dlstrlotor oounty oourt are payable
out of the General Fund and not out of'the Jury Fund.
             You are reapeotfullyadvised that It la the opinion
of this de 8rtment that the fee8 allowed to sheriffs under
Artinla
--- -----     3, for uait.inaon the diatriot and 0Ounty oourta.
          30 fs
in oountlea %heii thi~ih&lrf la oomgeaaatedon a f&e basis,
are payable out of the General Fund of the,oounty.
Honorable J. 0. Gowdy, Page I


          You are rurther reapeatfullyadvised that in your
county, wharo the sheriff 18 oompensatedon a salary basis,
the,eherlff wpuld not be entitled to any feea from the
county for hia aeryloea In waiting on the dlatriot and oounty
courts under Artlole 5933, beoauae Seotlon 3 of Artlole 3918e,
Revised Civil Statutes of Texas, prohibits aame~
            Truetlng   that this aatiafaotorilyanswers your in-
quiry,   we are

                                           Very   truly       roux-8

                                      ATTORWEY Gb’ERAL OF           TEXAS

                                      BY   et<!
                                                          l    .
                                                               Asa la ta nt



WJFtGo,
  ATTORNEY GENXt+ OF TEXAS